
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 442
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Ms. Lee of California
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Ways and Means and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the necessity and urgency of
		  job creation, extending unemployment assistance, expanding education and job
		  training programs, and investing in improving and modifying the Nation’s
		  infrastructure.
	
	
		Whereas, as of September, 2011, the average unemployment
			 rate for the Nation is 9.1 percent, according to the Bureau of Labor
			 Statistics;
		Whereas, according to the same report, some populations
			 are experiencing higher rates of unemployment, 16 percent for African-Americans
			 and 11.3 percent for Hispanics, while others including Asian Americans are
			 below the national average but still unacceptably high at 7.1 percent;
		Whereas, according to a report by the Census Bureau
			 entitled Income, Poverty, and Health Insurance Coverage in the United States:
			 2010, 2.6 million Americans fell into poverty in 2010, which is 7,118 people
			 falling into poverty each day during that year;
		Whereas the Census Bureau revealed that a total of 46.2
			 million Americans lived in poverty in 2010, up from 43.6 million Americans
			 living in poverty in 2009;
		Whereas the rates of poverty vary by race and Hispanic
			 origin, and in 2010, the poverty rate for White, non-Hispanics was 9.9 percent,
			 for African-Americans, 27.4 percent, for Hispanics, 26.6 percent, and for
			 Asians, 12.1 percent; and
		Whereas, with 15.1 percent of Americans living in poverty
			 and 9.1 percent of Americans unemployed, the focus of the Government should be
			 on job creation, which will improve the Nation’s economy and give people
			 pathways to out of poverty: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 necessity and urgency of job creation and supports the passage of the American
			 Jobs Act;
			(2)supports targeting
			 Federal programs to communities most in need, including the use of Public Micro
			 Data Areas (which are geographic areas designated by the Census Bureau) to
			 target the communities with the highest unemployment rates and highest poverty
			 rates;
			(3)supports the
			 extension of the Emergency Unemployment Compensation program and the Extended
			 Benefits unemployment benefits programs;
			(4)supports giving
			 those people who have exhausted their unemployment benefits an additional 14
			 weeks of benefits;
			(5)encourages the
			 restoration of the Temporary Assistance for Needy Families Emergency
			 Contingency Fund;
			(6)encourages the
			 development and implementation of various corps similar to those implemented
			 through the Work Projects Administration, the Public Land Corps, and the
			 Civilian Conservation Corps, aimed at the programs and services needed in
			 communities across the Nation, including health care corps, public safety
			 corps, community corps, and teacher corps;
			(7)encourages the
			 expansion of the Workforce Investment Act programs aimed at youth;
			(8)supports the
			 expansion of on-the-job training for unemployed workers, including those who
			 are long-term unemployed and those who have exhausted their unemployment
			 benefits, to refresh their job skills and ease their re-entry into the
			 workforce;
			(9)supports the
			 direct investment in education at all levels, including pre-school, elementary,
			 and secondary education as well as higher education, including the expansion of
			 work study programs, after school programs, and other programs aimed at
			 improving the education of all youth and young people to maintain the Nation’s
			 competitiveness in the global knowledge economy and to ensure that all
			 students, regardless of socioeconomic status, are able to further their
			 education and craft their future equally and fairly; and
			(10)supports the
			 direct investment in the improvement and modernization of the Nation’s
			 infrastructure, including the rebuilding of bridges, roads, schools, and other
			 crumbling infrastructure across the Nation.
			
